DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 13-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
Applicant’s election without traverse of claims 1-12 and 28-29 in the reply filed on 02/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 
	In regards to claim 28, the claim discloses the therapeutic device comprises a mobile electronic device however then goes on to disclose the therapeutic device is in contact with the mobile device. It is unclear if the therapeutic device is the mobile device or is just in communication with the mobile device. Based on the Applicant’s specification and drawings, the Examiner is interpreting this to mean the therapeutic device is in contact with a mobile device. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

3.	Claims 8-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  As they are currently written, claims 8 and 9 are claiming the user. The Examiner suggests amending the claims to read “wherein the device is configured to enable a user to…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1, 10-12, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 20030023283 A1) in view of Bourke (US 20170239489 A1).
	In regards to claim 1, McDaniel discloses a therapeutic device (Abstract), comprising: 
at least one of: 
an illuminator configured to generate electromagnetic radiation (EMR) within a therapeutic range of wavelengths (Par 0042 discloses the use of electromagnetic radiation emitted via a light source); 
and a filter configured to filter EMR being emitted from an illuminator so that EMR within the therapeutic range of wavelengths is passed through the filter (Par 0015 discloses the EMR light is filtered); 
wherein the EMR within the therapeutic range of wavelengths has a wavelength that at least one of: 
stimulates opsin receptors located in keratinocytes and/or hair follicles so as to cause the
stimulated opsin receptors to grow hair; promotes hair follicle stem cell differentiation and/or proliferation; and reduces follicle inflammation (Par 0037 discloses targeting the hair follicle with the EMR so as to cause hair growth);
wherein the therapeutic device is configured to provide a therapy session for at least one of: treatment of alopecia; treatment of acne; and improve efficacy of a topological or oral composition being used to treat alopecia (Par. 0109 discloses treating alopecia).
	McDaniel does not disclose wherein the therapeutic device comprises a processor and a transceiver, the therapeutic device being in communication with a mobile electronic device.
Figure 5 and Par. 0380) for the purpose of providing data communication through one or more networks to other data devices.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and modified them by having the therapy device comprises a processor and a communication interface to transmit data to a mobile device, as taught and suggested by Bourke, for the purpose of providing data communication through one or more networks to other data devices.
	In regards to claim 10, the combined teachings of McDaniel and Bourke as applied to claim 1 discloses the therapeutic device recited in claim 1, wherein the therapeutic range comprises EMR having a wavelength within a range from 400 nm to 495 nm and/or within the range from 630 nm to 670 nm (McDaniel: Par. 0042 discloses using a wavelength between 300-1600nm).
	In regards to claim 11, the combined teachings of McDaniel and Bourke as applied to claim 1 discloses the therapeutic device recited in claim 1, wherein the therapeutic device comprises a first illuminator configured to generate EMR having a wavelength within a range from 400 nm to 495 nm and a second illuminator configured to generate EMR having a wavelength within a range from 630 nm to 670 nm (McDaniel: Fig 3 shows the use of several different illuminators and Par. 0042 discloses using a wavelengths between 300-1600nm).
	In regards to claim 12, the combined teachings of McDaniel and Bourke as applied to claim 1 discloses the therapeutic device recited in claim 1, wherein the alopecia is androgenetic alopecia (Par. 0140 of McDaniel).
	In regards to claim 28, McDaniel discloses a therapeutic device (Abstract), comprising: 
an illuminator configured to generate electromagnetic radiation (EMR) (Par 0042 discloses the use of electromagnetic radiation emitted via a light source); 	
a filter configured to filter EMR being emitted from the illuminator so that EMR within a therapeutic range of wavelengths is passed through the filter (Par 0015 discloses the EMR light is filtered),
wherein the EMR within the therapeutic range of wavelengths has a wavelength that at least one of: stimulates opsin receptors located in keratinocytes and/or hair follicles so as to cause the stimulated opsin receptors to grow hair; promotes hair follicle stem cell differentiation and/or proliferation; and reduces follicle inflammation (Par 0037 discloses targeting the hair follicle with the EMR so as to cause hair growth);
wherein the therapeutic device is configured to provide a therapy session for at least one of: treatment of alopecia; treatment of acne; and improve efficacy of a topological or oral composition being used to treat alopecia (Par. 0109 discloses treating alopecia).
	McDaniel does not disclose wherein the therapeutic device comprises a processor and a transceiver, the therapeutic device being in communication with a mobile electronic device.
	However, in the same field of endeavor, Bourke discloses a therapy device using electromagnetic radiation wherein the therapy device comprises a processor and a communication interface to transmit data to a mobile device (Figure 5 and Par. 0380) for the purpose of providing data communication through one or more networks to other data devices.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and modified them by having the therapy device comprises a processor and a communication .

5. 	Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 20030023283 A1) in view of Bourke (US 20170239489 A1) as applied to claim 1 and in further view of Hamid (US 20180015300 A1)
In regards to claim 2, the combined teachings of McDaniel and Bourke as applied to claim 1 discloses the therapeutic device recited in claim 1, except for the device further comprising application software configured to cause the therapeutic device to collect data related to the therapy session (Bourke discloses the use of software (see also Par. 0378-0380) that allows for data collection and the transmission of data to a mobile phone, however, Bourke does not disclose wherein this data is related to a therapy session).
However, in the same field of endeavor, Hamid discloses a light therapy device to promote hair growth wherein the device can collect data from the therapy session and transmit this data to a mobile phone (Par. 0007) for the purpose of allowing a variety of treatment regimens to be tested and for the best ones that produce optimal results to be identified.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and Bourke and modified them by having the therapy device collect data from the therapy session, as taught and suggested by Hamid, for the purpose of allowing a variety of treatment regimens to be tested and for the best ones that produce optimal results to be identified.
In regards to claim 3, the combined teachings of McDaniel, Bourke, and Hamid as applied to claim 2 discloses the therapeutic device recited in claim 2, wherein the application Bourke: Par. 0380 discloses transmitting data to the mobile device).
In regards to claim 5, the combined teachings of McDaniel, Bourke, and Hamid as applied to claim 2 discloses the therapeutic device recited in claim 3, wherein the application software causes the mobile electronic device to generate a user interface configured to provide a means for a user to control operational aspects of the therapeutic device via the mobile electronic device (Bourke: Par.0372 discloses a user interface that allows for the control of the device).
In regards to claim 6, the combined teachings of McDaniel, Bourke, and Hamid as applied to claim 2 discloses the therapeutic device recited in claim 5, wherein the operational aspects of the therapeutic device comprise EMR wavelength, EMR intensity, EMR pulse generation, EMR pulse width, EMR pulse frequency, EMR pulse, duration of the therapy session, and/or illumination power of the EMR generated during the therapy session (McDaniel: Par. 0043 discloses modifying parameters of the therapy session such as pulse duration and pulse energy).

6. 	Claims 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel, Bourke, and Hamid as applied to claim 3 and in further view of Shapiro (US 20120283603 A1).
	In regards to claim 4, the combined teachings of McDaniel, Bourke, and Hamid as applied to claim 3 discloses the therapeutic device recited in claim 3, except for wherein the application software causes the mobile electronic device to provide diagnostic results of the therapy session.
	However, in the same field of endeavor, Shapiro discloses a therapeutic light source wherein there is a software that allows for diagnostic results from a therapy session to be uploaded (Par. 0083) for the purpose of allowing for detailed analysis.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and Bourke and modified them by having the application software causes the mobile electronic device to provide diagnostic results of the therapy session, as taught and suggested by Shapiro, for the purpose of allowing for detailed analysis.
	In regards to claim 7, the combined teachings of McDaniel, Bourke, Hamid, and Shapiro as applied to claim 4 discloses therapeutic device recited in claim 4, wherein the application software causes the therapeutic device and/or the mobile electronic device to transmit the data and/or the diagnostic results to a third-party computer (Shapiro: Par. 0083 discloses uploading the data to a remote location, i.e. a third party device for analysis).
	In regards to claim 8, the combined teachings of McDaniel, Bourke, Hamid, and Shapiro as applied to claim 7 discloses therapeutic device recited in claim 7, wherein a user of the third-party computer transmits recommendations to the mobile electronic device (Shapiro: Par. 0083 discloses there can be recommendations made once sent to the third-party device).
	In regards to claim 9, the combined teachings of McDaniel, Bourke, Hamid, and Shapiro as applied to claim 7 discloses therapeutic device recited in claim 7, wherein a user of the third-party computer controls operational aspects of the therapeutic device via the third-party computer (Shapiro: Par. 0108 discloses customizing the therapy).

7.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 20030023283 A1) in view of Bourke (US 20170239489 A1) and in further view of Moyer (US 20160331993 A1).
	McDaniel discloses a therapeutic device (Abstract), comprising: 
an illuminator configured to generate electromagnetic radiation (EMR), the illuminator comprising a filter configured to filter EMR being emitted from the illuminator so that EMR within a therapeutic range of wavelengths is passed through the filter (Par 0042 discloses the use of electromagnetic radiation emitted via a light source and Par 0015 discloses the EMR light is filtered), 
wherein the EMR within the therapeutic range of wavelengths has a wavelength that at least one of: stimulates opsin receptors located in keratinocytes and/or hair follicles so as to cause the stimulated opsin receptors to grow hair; promotes hair follicle stem cell differentiation and/or proliferation; and reduces follicle inflammation (Par 0037 discloses targeting the hair follicle with the EMR so as to cause hair growth);
wherein the therapeutic device is configured to provide a therapy session for at least one of: treatment of alopecia; treatment of acne; and improve efficacy of a topological or oral composition being used to treat alopecia (Par. 0109 discloses treating alopecia).
	McDaniel does not disclose wherein the therapeutic device comprises a processor and a transceiver, the therapeutic device being in communication with a mobile electronic device.
	However, in the same field of endeavor, Bourke discloses a therapy device using electromagnetic radiation wherein the therapy device comprises a processor and a communication interface to transmit data to a mobile device (Figure 5 and Par. 0380) for the purpose of providing data communication through one or more networks to other data devices.

The combined teachings of McDaniel and Bourke does not disclose wherein the illuminator is configured to be an attachment to a mobile electronic device. However, solving the same problem, Moyer discloses an LED based skin treatment device designed to be physically or wirelessly attached to a mobile phone or tablet (Abstract and Figure 1), for the purpose of allowing for portable/convenient light therapy.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and Bourke and modified them by having the illuminator attachable to a mobile device, as taught and suggested by Moyer, for the purpose of allowing for portable/convenient light therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 March 2022